Appellants have not shown that the fixing of damage for the taking of their parcels was based upon an erroneous theory of law, or that there were erroneous rulings in the admission or exclusion of evidence, or that the court at Special Term failed to give to conflicting evidence the relative weight which it should have, or that the awards are clearly wrong or such as to shock the sense of justice of the court. In the absence of any such showing an appellate court may not substitute its judgment of damage for that of Special Term. (Matter of City of New York [Neptune Ave.], 254 App Div. 690, affd. 280 N. Y. 604; Matter of City of New York [Chrystie St.], 236 App. Div. 321, 324, affd. 260 N. Y. 583; Matter of City of New York [School Site], 222 App. Div. 554, 559, affd. 250 N. Y. 588; Matter of City of New York [E. 36th St.], 168 App. Div. 463, affd. 217 N. Y. 621; Matter of City of New York [Croton Riv. Dam], 129 App. Div. 707, 708, 709.) Present — Nolan, P. J., Carswell, Johnston, Sneed and Wenzel, JJ.